FILED
                           NOT FOR PUBLICATION
                                                                           DEC 12 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30063

              Plaintiff-Appellee,                D.C. No.
                                                 4:15-cr-00062-BMM-1
 v.

W.C., JUVENILE MALE,                             MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                          Submitted December 8, 2016**
                              Seattle, Washington

Before: McKEOWN, TALLMAN, and CHRISTEN, Circuit Judges.

      W.C. was adjudicated to be a juvenile delinquent and sentenced to three

years of probation after it was determined by bench trial that he had committed two

counts of aggravated sexual abuse, in violation of 18 U.S.C. §§ 1153(a) and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2241(c). W.C. argues there was insufficient evidence at trial to support his

conviction. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review the sufficiency of the evidence presented at a bench trial de novo.

See United States v. Jiang, 476 F.3d 1026, 1029 (9th Cir. 2007). We must affirm a

conviction if “after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      Our review of the record confirms sufficient evidence was presented at trial

from which a rational trier of fact could find beyond a reasonable doubt that W.C.

committed the essential elements of the charged crimes. Although conflicting

testimony was presented at trial, the district court carefully considered all of the

evidence presented and was able to evaluate the demeanor and disposition of the

witnesses. The district court heard the victims testify regarding the instances of

sexual abuse, and also heard the testimony of the victims’ parents. W.C. testified

in his own defense, as did his mother. We must respect the exclusive province of

the fact finder to determine the credibility of these witnesses, to resolve the

evidentiary conflicts raised, and to draw reasonable inferences from proven facts.

See United States v. Hubbard, 96 F.3d 1223, 1226 (9th Cir. 1996).

      AFFIRMED.


                                           2